Citation Nr: 1303111	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  11-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a disability manifested by numbness of both feet.

4.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1947 to January 1950.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant requested a videoconference hearing before a Veterans Law Judge.  In a September 2012 letter, the appellant was notified that he was scheduled for a hearing in November 2012.  However, the appellant failed to report for the hearing.  Thus, the hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

In May 2011, the appellant presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for asthma, COPD and a disability manifested by numbness of both feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant did not have active duty service during a period of war; he had peacetime active service from April 1947 to January 1950.


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.   38 U.S.C.A. §§ 101(2), 1521, 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Regarding the claim for nonservice-connected pension, the regulations governing VA's duties to notify and assist claimants are not applicable to the pension claim, as it is a question of law as to whether the appellant's service qualifies as wartime service for VA nonservice-connected pension benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim.

Under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

II. Nonservice-Connected Pension

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of threshold requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

The appellant in this case has not established basic threshold eligibility for nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2012).  Here, the evidence fails to show that the appellant's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  His Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from April 17, 1947, to January 13, 1950.  World War II ended on December 31, 1946.  If the appellant was in service on December 31, 1946, continuous service before July 26, 1947, is considered World War II service.  38 C.F.R. § 3.2(d).  The Korean conflict began on June 27, 1950.  38 C.F.R. § 3.2(e).  As the appellant was not in service on December 31, 1946, and finished his service before June 27, 1950, he did not serve during a period of war.  

The record does not show, nor does the appellant contend, that he served on active duty prior to January 1, 1947, or any time after June 27, 1950 (during a period of war pursuant to 38 C.F.R. § 3.2).  Thus, the Veteran has not had the requisite "wartime" service, and the claim for non-service connected pension must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

ORDER

Entitlement to nonservice-connected disability pension is denied.


REMAND

A VA examination is necessary prior to adjudication of the for entitlement to asthma and COPD.  As a lay person, the appellant is competent to report symptoms of difficulty breathing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He asserts that his respiratory problems are related to service.  The appellant's service treatment records reflect that in May 1947 he was treated for "nasopharyngitis, acute, catarrhal, severe."  A December 1948 service treatment record also indicates that he was treated for "nasopharyngitis, acute, catarrhal moderate."  A January 2010 private treatment record indicates the appellant was has been diagnosed with COPD.  As the appellant had respiratory complaints in service and his May 2011 RO hearing testimony indicates that he may have had respiratory symptoms since service, there is an indication the symptoms may be related to service.  Thus, a VA examination is necessary to determine whether the appellant has any respiratory problems that are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)

A VA examination is also necessary prior to consideration of the claim for service connection for numbness of the feet.  The appellant has asserted that he has had symptoms of numbness of his feet since service.  (See May 2011 RO Hearing Transcript)  He believed the symptoms were due to wearing oversized boots while in service.  As the appellant is competent to report that he has current foot numbness and he has asserted that he has had it since service, there is some indication that the claimed disability may be related to service.  Consequently, a VA examination is necessary.  See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4)

At the May 2011 RO hearing, the appellant testified that he received Social Security Administration disability benefits.  His statements indicate that he received benefits  for a back disability.  However, in his October 2010 claim, the appellant indicated that he was unable to work due to asthma and COPD.  As the evidence indicates his Social Security Administration records may be relevant to the claim, an attempt should be made to obtain the records.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's records from the Social Security Administration, if any.  If no records are available, the claims file must indicate this fact. 

2.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the current nature and likely etiology of any respiratory disabilities.  Based on the examination and review of the record, the examiner should address the following:

(a) Identify whether he has any respiratory disabilities, to include COPD and asthma.

(b) Is it at least as likely as not (likelihood of at least 50 percent) that any currently diagnosed respiratory disability, to include COPD and asthma, is related to service.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the current nature and likely etiology of any foot disability, including a disability manifested by numbness of the feet.  Based on the examination and review of the record, the examiner should address the following:

(a)  Identify any foot disabilities, including a disability manifested by numbness of the feet.  

(b)  Is it at least as likely as not (likelihood of at least 50 percent) that any currently diagnosed foot disabilities, to include numbness of the feet, are related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for asthma, COPD and a disability manifested by numbness of both feet.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


